Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 12, 14-15, 18-20, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2,668,030) in view of Fox et al. (US 6,651,931).
Regarding claims 1, 18-19 and 23 Smith et al. ‘030 teaches (figure1) an aircraft and a method of distributing landing gear loads in an aircraft including a landing gear, wherein the landing gear is the main landing gear, comprising:
a main strut (11), the main strut being connected to a first attachment point (as shown in the figure below) located on the aircraft/aircraft structure (Col. 2 Lines 22-25);

wherein, in use when the landing gear is in a deployed configuration, the connection between the first end of each of the sidestays and the main strut allows for movement of each first end along at least a portion of the length of the main strut and vertically relative to the main strut (Col. 2 Lines 22-28; sidestays (13) moves with the upper cylinder portion (11a) as the lower extremity of a main strut (11) resiliently reciprocable within upper cylinder portion (11a)) but it is silent about the inboard sidestay inboard of the main strut and outboard sidestay outboard of the main strut. 
However, Smith et al. ‘030 teaches (figure1) further teaches that landing gear suspended from the aircraft structure (Col. 2 Lines 22-24). Fox et al. ‘931 teaches (figure 5) an aircraft (100a) with the landing gear assembly (110a) under the wing (130a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith et al. ‘030 to incorporate the teachings of Fox et al. ‘931 to configure the landing gear on wings of an aircraft (the positioning of landing gear on the wing create inboard sidestay inboard of the main strut and outboard sidestay outboard of the main strut as shown in the figure below). One of ordinary skill in art would recognize that doing so would provide greater stability during ground transportation of an aircraft. 

    PNG
    media_image1.png
    700
    704
    media_image1.png
    Greyscale

Regarding claim 2, modified Smith et al. ‘030 teaches (figure 1) the landing gear comprising a collar (as shown in the figure above), the collar being mounted on the main strut (11) for movement along the main strut (11) (Col. 2 Lines 22-28; collar is attached to the upper cylinder portion (11a) and move with the upper cylinder portion (11a) as the lower extremity of a main strut (11) resiliently reciprocable within upper cylinder portion (11a)), and wherein the first end of each of the inboard and outboard sidestays are attached to the collar (as shown in the figure above).
Regarding claim 3, modified Smith et al. ‘030 teaches (figure 1) an aircraft, wherein the movement of the first end of each of the inboard and outboard sidestays is not locally damped such that the sidestays are effectively isolated from vertical landing gear loads experienced by the main strut (11) (collar, where inboard and outboard sidestays are connected, is independent and doesn’t link with a damping structure).
Regarding claims 8-9, modified Smith et al. ‘030 teaches (figure 1) an aircraft wherein the landing gear is arranged such that, in use, when the landing gear is in the deployed configuration, drag and lateral loads are transferred by/through the inboard and outboard sidestays for reaction at the second and third attachment points respectively (main strut is subject to drag and lateral loads during landing gear operation and sidestays attached to main strut transfers those loads to the aircraft.
Regarding claim 10, modified Smith et al. ‘030 teaches (figure 1) an aircraft wherein the first, second and third attachment points are arranged in a straight line.
Regarding claim 12, modified Smith et al. ‘030 teaches (figure 1) an aircraft wherein a structure comprises a spar/aircraft structure (Col. 2 Lines 22-25; spar is an aircraft structure). 
Regarding claims 14 and 15, modified Smith et al. ‘030 teaches (figure 1) an aircraft wherein each of the inboard sidestay, outboard sidestay and main strut are pivotally connected to the relevant attachment point for rotation about an axis during retraction and/or deployment of the landing gear, wherein the main strut is connected to the first attachment point for rotation about an axis i.e., axis that is perpendicular to the longitudinal axis of an aircraft (Col. 3 Lines 19-36) but it is silent about an axis substantially parallel to the longitudinal axis of the aircraft and rotation of the main strut about a central point in two orthogonal axis; the first axis being substantially parallel to the longitudinal axis of the aircraft. However, Fox et al. ‘931 teaches (figure 6) wheel wells (622) extend inwardly from the undersides of the wings (620) into the cargo hold portion (638) of the aft fuselage portion (632) (Col. 6 Lines 61-67; Col. 7 Lines 1; this configuration requires rotation about an axis that is substantially parallel to the longitudinal axis of the aircraft). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith et al. ‘030 to incorporate the teachings of Fox et al. ‘931 to configure an axis of rotation substantially parallel to the longitudinal axis of the aircraft. One of ordinary skill in art would recognize that doing so would enable different storage position of landing gear and wheel wells.
Regarding claim 20, modified Smith et al. ‘030 teaches (figure 1) a method wherein the first end of each of the inboard and outboard sidestays slides up the main strut (11) as the landing gear is retracted (Col. 2 Lines 22-28; as landing gear is retracted the force exerted on the landing gear is released which slides up the sidestays because of the resiliently reciprocable lower extremity).
Regarding claim 26, modified Smith et al. ‘030 teaches (figure 1) wherein the aircraft includes a wing and the first, second and third attachment points are located on a structure forming part of the wings (Col. 2 Lines 22-27; wing is an aircraft structure).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2,668,030) and Fox et a. (US 6,651,931) as applied to claim 1 above, and further in view of Bennet et al. (US 8,376,272).
Regarding claims 4-6, modified Smith et al. ‘030 teaches an invention as discussed above in claim 1 but it is silent about an aircraft wherein the landing gear comprising one or more dampers configured such that at least a portion of the vertical landing gear loads experienced by the landing gear are transmitted to each sidestay via a damper; wherein a first end of the damper is connected to the collar; and wherein the landing gear comprises a trailing linkage and a second end of the damper is connected to the trailing linkage such that vertical landing gear loads are transmitted from the trailing linkage to each of the inboard and outboard sidestays via the damper and the collar. 
However, Bennett et al. ‘272 teaches (figure 1) the auxiliary actuator/ damper (9) whose one end is connected to the upper end/collar (2) of the main hydraulic shock absorber strut (1) and lower end (13) connected to the front end of the bogie beam/ trailing linkage (4) (Col. 1 Lines 63-67, Col 2. Lines1-3). Bennett et al. ‘272 further teaches (figure) a side stay (15) connected between the upper portion /collar (2) of the shock absorber strut and the aircraft (Col 6 Lines 3-5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith et al. ‘030 to incorporate the teachings of Bennet et al. ‘272 to modify the landing gear as claimed abo e. One of ordinary skill in art would recognize that doing so would transfer the vertical landing gear loads from the trailing linkage to the sidestays attached to the collar via the damper and collar.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2,668,030) and Fox et al. (US 6,651,931) as applied to claim 2 above, and further in view of Brown (US 4,345,727).
Regarding claim 7, modified Smith et al. ‘030 teaches (figure 1) an aircraft wherein the landing gear comprises a torque link (11c), the torque link (11c) being connected at a first end to the main strut (Col. 2 Lines 44-47) but it is silent about the torque link being connected at a second end to the collar such that, in use when the landing gear is in the deployed configuration, torque loads experienced by the main strut are transferred to the aircraft via the collar and the inboard (80) and outboard (100) sidestays. However, Brown et al. ‘727 teaches (figures 1-3) torsion link assembly (27) including upper (28) and lower (29) torsion link arms wherein the upper torsion link (28) is connected to the sidestays (80, 100) via collar (as shown in the figure below) (Col. 4 Lines 7-20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith et al. ‘030 to incorporate the teachings of Brown et al. ‘727 to configure torque link as claimed above. One of ordinary skill in art would recognize that doing so would form a structure that takes away portion torque loads acting on the main strut.

    PNG
    media_image2.png
    384
    627
    media_image2.png
    Greyscale


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2,668,030) and Fox et al. (US 6,651,931) as applied to claim 1 above, and further in view of Munsen et al. (US 4,392,623).
Regarding claim 16, modified Smith et al. ‘030 teaches an invention as described above in claim 1 but it is silent about the inboard sidestay is of variable length. However, Munsen et al. ‘623 teaches (figures 1-2) a foldable strut/ variable length inboard sidestay (54) which is folded and unfolded during movement of the wheel assembly (10) between its extended and folded positions (Col. 4 Lines 32-41). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith et al. ‘030 to incorporate the teachings of Munsen et al. ‘623 to configure an aircraft wherein inboard sidestay is of variable length (folding and unfolding of inboard sidestay varies the length of inboard sidestay). One of ordinary skill in art would recognize that doing so would assist during storage of landing gear and wheel assembly.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2,668,030) in view of Fox et al. (US 6,651,931).
Regarding claim 24, Smith et al. ‘030 teaches (figure1) a method of retracting an aircraft landing gear, comprising:
a main strut (11), the main strut being connected to a first attachment point (as shown in the figure below) located on the aircraft/aircraft structure (Col. 2 Lines 22-25);
two sidestays (13s) having first ends (as shown in the figure below) connected to the main strut,  two sidestays being connected at a second end to a second attachment point and a third attachment point respectively (as shown in the figure below), located on the aircraft (Col. 2 Lines 22-28);
wherein the first end of each of the sidestays slides up the main strut (11) as the strut rotates (Col. 2 Lines 22-28; as landing gear is rotated for retraction the force exerted on the landing gear is released which slides up the sidestays because of the resiliently reciprocable lower extremity) but it is silent about the inboard sidestay inboard of the main strut and outboard sidestay outboard of the main strut, and the method comprising the steps of rotating the main strut about an axis substantially parallel to the longitudinal axis of the aircraft. 
However, Smith et al. ‘030 teaches (figure1) further teaches that landing gear suspended from the aircraft structure (Col. 2 Lines 22-24). Fox et al. ‘931 teaches (figure 5) an aircraft (100a) with the landing gear assembly (110a) under the wing (130a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith et al. ‘030 to incorporate the teachings of Fox et al. ‘931 to configure the landing gear on wings of an aircraft (the positioning of landing gear on wings create inboard sidestay inboard of the main strut and outboard sidestay outboard of the main strut as shown in the figure below). One of ordinary skill in art would recognize that doing so would provide greater stability during ground transportation of an aircraft. 
 Fox et al. ‘931 further teaches (figure 6) wherein wheel wells (622) extend inwardly from the undersides of the wings (620) into the cargo hold portion (638) of the aft fuselage portion (632) (Col. 6 Lines 61-67; Col. 7 Lines 1; this configuration requires rotation about an axis that is substantially parallel to the longitudinal axis of the aircraft). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith et al. ‘030 to incorporate the teachings of Fox et al. ‘931 to configure an axis of rotation substantially parallel to the longitudinal axis of the aircraft. One of ordinary skill in art would recognize that doing so would enable different storage position of landing gear and wheel wells.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2,668,030) and Fox et al. (US 6,651,931) as applied to claim 24 above, and further in view of Munsen et al. (US 4,392,623).
Regarding claim 25, modified Smith et al. ‘030 teaches an invention as described above in claim 24 but it is silent about the length of the inboard sidestay reduces as the landing gear retracts. However, Munsen et al. ‘623 teaches (figures 1-2) a foldable strut/ inboard sidestay (54) which is folded and unfolded during movement of the wheel assembly (10) between its extended and folded positions (Col. 4 Lines 32-41). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith et al. ‘030 to incorporate the teachings of Munsen et al. ‘623 to configure an aircraft with an inboard sidestay whose length is reduced as the landing gear retracts (unfolding of inboard sidestay reduces the length of inboard sidestay). One of ordinary skill in art would recognize that doing so would assist during storage of landing gear and wheel assembly.
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 2nd J, with respect to rejected claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith et al. (US 2,668,030), Fox et al. (US 6,651,931).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/30/2021